DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered.
 
Claim Rejections - 35 USC § 112(b)
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “the cavity (5) has a cross-section that is larger than a cross-section of the through-opening (2)” (lines 19-20) which is unclear as to exactly which cross-section of the cavity and which cross-section of the through opening.  That is, the cavity and the through-opening each has an indefinite number of cross-sections, e.g. vertical cross-section along a diameter plane thereof, vertical cross-section along an arc plane thereof, horizontal cross-section at a coronal portion, horizontal cross-section at an apical portion, diagonal cross-section, etc.; the claim fails to define exactly which cross-section(s).  
	Claim 9 recites “an outer wall, inner wall, and upper wall” which uses article “an” or lacks a definitive article “the” or “said”; it is unclear whether such “an outer wall”, “inner wall”, and “upper wall” is the same, different from, or part of, the previously defined antecedent basis “an outer wall”, “an inner wall” (in claim 1) and “an upper wall” (in claim 8).  Note that claim 9 is dependent on claim 1, which does not define an antecedent basis for “an upper wall”.  Similarly, claim 10 recites “inner wall” and “upper wall” which lacks a proper definitive article “the” or “said”; see above herein explanation of issue of indefiniteness of claim 9.  
	All dependent claims are rejected herein based on dependency. 
	



Claim Rejections - 35 USC § 102 
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-5 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maksim (2013/0280673).  
Regarding claim 1, Maksim discloses a drill template 10 for drilling an implant hole for a dental implant (Fig. 1).  The drill template 10 is shown having a top through-opening 24 (Fig. 1; paragraphs 32-33) and at least one aperture (side openings of passages 142 and 130 (Fig. 3; paragraph 45).  
The drill template is provided or can be placed for resting or bearing against a jaw, palate and/or one or more teeth and is at least partially adapted to the geometry of the jaw, palate and/or one or more teeth (Figs. 2-3; “surgical guide 10 may be custom-molded for an individual patient” - paragraph 30).  
The top through-opening 24 is provided for guiding a drill, and/or for inserting a guide sleeve for a drill, and wherein the apertures (side openings of 142 and 130) are provided for conducting a fluid (Fig. 3; paragraph 45).  The drill template 10 further comprises a fluid conducting element 150/138 to suction away a liquid and/or solid drilling residue (Figs. 1-4; paragraphs 44-45).  
There is a reinforcement region 22 with top walls 146, 134, provided around the top through-opening 24, forming a cavity 24/130/142 below the top through-opening 24 and below the reinforcement region 22.   Maksim’s Fig. 2 clearly shows the reinforcement region 22 surrounds the top opening 24;  Fig. 3 shows a cavity formed of the space 24 under top through-opening 24 and between walls 134, 146.  The cavity 24/130/142 is under reinforcement element 22 (portion surrounding top through-opening 24).  
The cavity 24/130/142 is between walls 134, 146 (Fig. 3); therefore the cavity is enclosed by an outer wall 134 of the drill template oriented outwardly in the tooth region vestibularly, towards the cheek, and an inner wall 146 oriented orally into the interior of the mouth, wherein the inner and the outer walls 134, 146, are provided resting against the gingiva and seal the cavity 24 with respect to the throat region (Fig. 3; paragraphs 44-46).  
The cavity 24/130/142 (Fig. 2) has a fluidically effective connection to the apertures (side openings of 130 and 142) and the top through-opening 24, wherein the cavity 24/130/142 provides a collection space 142 for receiving drilling residues (Fig. 4; paragraph 45 “collection passage 142”).  The drill template 10 is configured to generate due to the suctioning a permanently applied negative pressure between the drill template 10 and the jaw or palate for an additional adhesion against the jaw and/or palate (paragraph 45 - “continuously evacuate fluid and debris during the drilling procedure).  That is, note that suctioning 150 is provided and therefore applies a negative pressure between the template and the jaw (Fig. 4).  
Regarding the newly recited limitation, note that the cavity 24/134/146 includes bore area 24 and passages 130,146 all of which are fluidly communicative across as cross-section thereof (as can be seen in Fig. 3) and therefore has a cross section area that is larger than a cross-section of the top through opening 24 without passages 130, 146.  
	As to claim 2, the fluid-conducting element 150/138 comprising tubing 150 having an inlet (connecting to 22) and an outlet (connecting to vacuum source) wherein the fluid-conducting element 150 is fluidically effectively connected or connectable to the aperture (side aperture 142) through the inlet (Figs. 3-4; paragraph 45).  
	As to claim 3, it is unclear what constitutes as such claimed “direction vector” (see ground(s) of rejection under 35 U.S.C. 112(b) above).  As best understood, Maksim’s aperture (side openings to 142, 130) has an orientation that is determined on the basis of a direction vector since such aperture’s orientation inherently has a direction or direction vector.  
	As to claim 4, the fluid-conducting element 150/138 comprising tubing 150 having an inlet (connecting to 22) and an outlet (connecting to vacuum source).  As such, the outlet of the fluid-conducting element tubing 150 is oriented towards the mouth opening or toward the cheek, in order to be connected to the vacuum source outside of the mouth.  
As to claim 5, Maksim shows the fluid-conducting element 150 being a tubing 150 and therefore having a tubular cross section (Fig. 1; paragraph 45). 

As to claim 12, Maksim discloses means for connection for suctioning away a fluid and/or a liquid and/or solid drilling residue, on or can be attached to the outlet of the fluid-conducting element 150 (Figs. 3-4; paragraph 45 “vacuum tubing 150 may be connected to a vacuum source”).      
As to claim 13 as best understood, Maksim’s fluid-conducting element 150 being a tubing element with an inlet and outlet, therefore inherently has an inlet coordinate and an outlet coordinate, and a cutting line (i.e. hollow tubing bore) connecting therebetween  the inlet and outlet linearly (Fig. 1-4). 
As to claim 14, fluid-conducting element 150 is shown being/having a branching, i.e. branching from the cylindrical cavity 24 (Fig. 3).  
As to claim 15, Maksim discloses the fluid-conducting element 150/138 is providing with tubing 138 to introduce a fluid (Fig. 1-3; paragraph 44). 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 6-11 and 16 are rejected under 35 U.S.C.103 as being unpatentable over Maksim in view of Hahn (6,394,802).
Maksim discloses the invention substantially as claimed as detailed above with respect to claim 1.  As to claims 6-10, Maksim fails to disclose the fluid-conducting element (tubings 150, 138) being at least partially on and/or in or is formed integrally with or follow a contour of the outer wall and/or with the inner wall and/or the upper wall (as recited in claims 6-10). Hahn discloses a template device 1 configured for resting on a patient’s jaw, wherein the template device 1 has fluid-conducting element comprising tubings 28 and 186 being at least partially on and/or in or integral with an inner wall 12, an outer wall 16 (Fig. 18).  Hahn in Figs. 11-12 also shows the tubing 28 being partially on or integral with the upper wall 14.  The tubings 28, 186, follow a contour of at least one of the inner, outer, and upper walls (Figs. 11-12, 18).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Maksim by forming the fluid-conducting element (tubings 150, 138) partially on and/or in or integral with and following a contour of the inner, outer, and/or upper walls as taught by Hahn as a suitable position of such fluid-conducting element/tubings in order to make integral of the elements reducing cluttering of the elements/tubings in the treatment area.  
As to claim 11, Maksim fails to disclose a filter or a mesh-like element (as recited in claim 11).  Hahn discloses a filter 158 between the outlet of the fluid-conducting element and the aperture opening in the template device (Fig. 12).  It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Maksim by including a filter or mesh-like element between the outlet and the aperture as taught by Hahn in order to trap tissues and/or debris therein or to filter the fluid therethrough. 
As to claim 16, Maksim fails to disclose a bar wherein the fluid-conducting element 50, 28 is formed at least in part as an integral part of the bar.  Although note that Maksim discloses the protruding connection fitting around the tubings 150 and 138 (see Maksim Fig. 1).  Hahn discloses the template device having a bar (webs 134 and thickened feet sections 144) wherein tubing 28 is embedded therein (Fig. 9, column 19 lines 65-67).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Maksim by including a bar of webs and thickened sections that embed the fluid-conducting element (tubing) as taught by Hahn in order to provide reinforcement to the fluid-conducting element.  

Response to Arguments
8.	Applicant's arguments regarding the newly recited limitations recited in the claims have been fully considered but fail to overcome Maksim.  Note that the amendment necessitated a different interpretation of Maksim as detailed in the above ground(s) of rejection. 
Regarding the newly recited limitation, Maksim discloses the cavity 24/134/146 including bore area 24 and passages 130,146 all of which are fluidly communicative across as cross-section thereof (as can be seen in Fig. 3) and therefore has a cross section area that is larger than a cross-section of the top through opening 24 area without passages 130, 146.  
Regarding the restriction requirement and potential rejoinder: At preliminary review, it is noted that withdrawn claims 17-21 are of improper dependent form for failing to further limit the subject matter of the claim upon which they depend.  That is, the base claim 1 is directed to a drill template while the claims 17-21 are directed to a method, therefore failing to further limit the drill template of the base claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form.  

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner HAO D. MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAO D MAI/
Examiner, Art Unit 3772